Filed 8/21/20 In re A.S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


 In re A.S., a Person Coming Under                                     B302103
 the Juvenile Court Law.
                                                                       (Los Angeles County
                                                                       Super. Ct. No. NJ29946)

 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 A.S.,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Gibson W. Lee, Judge. Affirmed.
     Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      A.S. appeals from the juvenile court’s order declaring him a
ward of the court after finding he was in possession of a
controlled substance. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       A high school dean had 16-year-old A.S.’s backpack
searched on campus. Inside the backpack were two bottles, one
of which contained a mixture of cough syrup and soda. A
criminalist with the Los Angeles County Sheriff’s crime
laboratory determined the cough syrup in the bottle contained
codeine.
       The People filed a Welfare and Institutions Code
section 602 petition alleging A.S. possessed a controlled
substance (codeine) in violation of Health and Safety Code
section 11350, a misdemeanor. The juvenile court sustained the
petition, declared A.S. a ward of the court, and ordered him home
on probation.
       A.S. timely appealed.

                         DISCUSSION

      We appointed counsel to represent A.S. on appeal. After
reviewing the record, counsel filed an opening brief raising no
issues. On February 14, 2020, we advised A.S. he had 30 days to
submit a brief or letter raising any grounds for appeal,
contentions or arguments he wanted us to consider. We have
received no response.
      We have examined the record and are satisfied that
appellate counsel for A.S. has complied with her responsibilities
that there are no arguable issues. (Smith v. Robbins (2000) 528
U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v.
Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979)
25 Cal. 3d 436, 441-442.)

                        DISPOSITION

     The order is affirmed.



                                   FEUER, J.



We concur:




     PERLUSS, P. J.




     SEGAL, J.